PER CURIAM:
Pamela Marshall appeals the district court’s order granting her former federal employer’s motion for summary judgment as to her petition for review of the Merit System Protection Board’s decision and on her employment discrimination claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marshall v. Harvey, No. 1:06-cv-011600-LMB (E.D. Va. Feb. 9, 2007; filed Feb. 15, 2007 & entered Feb. 16, 2007). We deny Marshall’s motion to expedite as moot and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.